209 Ga. 801 (1953)
76 S.E.2d 402
BROADWATER et al.
v.
PARKER.
18216.
Supreme Court of Georgia.
Argued May 11, 1953.
Decided June 8, 1953.
*802 J. Wesley Jernigan and W. Glenn Thomas, for plaintiffs in error.
Ronald F. Adams and Newell Edenfield, contra.
HEAD, Justice.
The jury was authorized to find from the evidence that the defendant had been in adverse possession of the property since the date of his deed from T. J. Broadwater, January 2, 1939, which was recorded January 4, 1939. His deed of amplification from T. J. Broadwater was dated October 9, 1939, and recorded April 6, 1940. These deeds purported to convey the entire interest in the land to the defendant, except for the reservation of a life estate in T. J. Broadwater. There is nothing in the testimony of the defendant to show that he did not purchase the property in good faith under the belief that his grantor had title to the entire interest in the land.
The verdict was authorized by the evidence, and the trial court did not err in overruling the motion for new trial.
Judgment affirmed. All the Justices concur, except Atkinson, P. J., not participating.